In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1440V
                                         UNPUBLISHED


    ALYCE ROMINES,                                            Chief Special Master Corcoran

                         Petitioner,                          Filed: January 28, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Guillain-
                                                              Barre Syndrome (GBS)
                        Respondent.


Kate Gerayne Westad, SiebenCarey, Minneapolis, MN, for petitioner.

Jeffrey T. Sprague, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

       On September 20, 2018, Alyce Romines filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barre Syndrome (“GBS”) as
a result of an influenza (“flu”) vaccine administered on October 2, 2015. Petition at 1.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

        On September 30, 2019, a ruling on entitlement was issued, finding Petitioner
entitled to compensation. On January 27, 2020, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $124,199.86. Proffer
at 1-2. In the Proffer, Respondent represented that Petitioner agrees with the proffered
award. Id. Based on the record as a whole, I find that Petitioner is entitled to an award
as stated in the Proffer.

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $124,199.86 (representing compensation in the amount of
$120,000.00 for pain and suffering and $4,199.86 for out-of-pocket medical and
related expenses) in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS
___________________________________
                                    )
ALYCE ROMINES,                      )
                                    )
       Petitioner,                  )    No. 18-1440V ECF
                                    )
              v.                    )    Chief Special Master Corcoran
                                    )
SECRETARY OF HEALTH                 )
AND HUMAN SERVICES,                 )
                                    )
       Respondent.                  )
___________________________________ )

                      PROFFER ON AWARD OF COMPENSATION 1

I.     Procedural History

       On September 20, 2018, Alyce Romines (“petitioner”) filed a petition for compensation

(“petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -

34, as amended. She alleges that, as a result of receiving the influenza vaccine on October 2,

2015, she suffered from Guillain-Barre Syndrome (GBS). See Petition. On September 30, 2019,

respondent filed his Vaccine Rule 4(c) report, concluding that petitioner suffered GBS as defined

by the Vaccine Injury Table within the Table timeframe. On September 30, 2019, former Chief

Special Master Dorsey issued a ruling on entitlement, finding that petitioner was entitled to

compensation for a GBS Table injury.

II.    Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

a lump sum of $124,199.86, for all damages, including $120,000.00 representative of pain and




       1
         This Proffer does not include attorneys’ fees and costs, which the parties intend to
address after the Damages Decision is issued.
suffering, and $4,199.86 representative of out-of-pocket medical and related expenses. This

amount represents all elements of compensation to which petitioner is entitled under 42 U.S.C. §

300aa-15(a). Petitioner agrees.

III.   Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment, as described below, and requests that the Chief Special Master’s

decision and the Court’s judgment award the following: A lump sum payment of $124,199.86 in

the form of a check payable to petitioner. 2 Petitioner agrees.




       2
          Should petitioner die prior to entry of judgment, respondent would oppose any award
for future medical expenses, future lost earnings, and future pain and suffering, and the parties
reserve the right to move the Court for appropriate relief.

                                                 2
                          Respectfully submitted,

                          JOSEPH H. HUNT
                          Assistant Attorney General

                          C. SALVATORE D’ALESSIO
                          Acting Director
                          Torts Branch, Civil Division

                          CATHARINE E. REEVES
                          Deputy Director
                          Torts Branch, Civil Division

                          GABRIELLE M. FIELDING
                          Assistant Director
                          Torts Branch, Civil Division

                          /s/Jeffrey T. Sprague
                          JEFFREY T. SPRAGUE
                          Trial Attorney
                          Torts Branch, Civil Division
                          U. S. Department of Justice
                          P.O. Box l46, Benjamin Franklin Station
                          Washington, D.C. 20044-0146
                          Direct dial: (202) 616-4179
Dated: January 27, 2020




                             3